DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 1-18.

Allowable Subject Matter
Claims 19,21,23-27,29-41 are allowed.
The following is the reason for allowance of claim 19, pertinent arts do not alone or in combination disclose: forming a buffer layer over the substrate; forming a barrier layer over the buffer layer; after forming the barrier layer, depositing a metal grid layer over the substrate, an adhesion enhancement layer over the metal grid layer, and an oxide grid layer over the adhesion enhancement layer;  etching the metal grid layer, the adhesion enhancement layer and the oxide grid layer to form metal gridlines, adhesion enhancement gridlines respectively extending above the metal gridlines, and oxide gridlines respectively extending above the adhesion enhancement gridlines; and etching the barrier layer and the buffer layer to form barrier gridlines respectively extending below the metal gridlines, and buffer gridlines respectively extending below the barrier gridlines.

The following is the reason for allowance of claim 21, pertinent arts do not alone or in combination disclose: forming a plurality of image sensing elements in a semiconductor substrate; forming an interconnect structure on the semiconductor substrate; and forming a composite grid structure over the semiconductor substrate, wherein the composite grid structure comprises a tungsten grid, an oxide grid over the tungsten grid, and an adhesion enhancement grid spacing the tungsten grid from the oxide grid, the adhesion enhancement grid is formed from a nitride material.

The following is the reason for allowance of claim 32, pertinent arts do not alone or in combination disclose: forming a plurality of photodiodes in a semiconductor substrate; forming an interconnect structure on the semiconductor substrate; and forming a composite grid structure on the semiconductor substrate, wherein the composite grid structure comprises an oxide grid and a metal grid between the oxide grid and the semiconductor substrate, and the composite grid structure is devoid of an oxide/metal interface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chou et al (US Pub No. 20160276394), Cheng et al (US Patent No. 10498947), Hsu et al (US Pub No. 20170110501), Liu et al (US Patent No. 9443899).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895